Title: To Benjamin Franklin from Mary Hopkinson, 6 September 1770
From: Hopkinson, Mary
To: Franklin, Benjamin


Dear Sir
philada Septr 6 1770
My Son Thomas will have the Honor to deliver this to you; shall I beg you will condescend to advise and instruct a young Man; although honest and open hearted, yet intirely unacquainted with the world and the Dispositions of those whome it is his Interest to please. Any other Man in your place and Station I could not ask such a Favor of engaged, as you are, in such a multiplicity of Business and that for your country. But I know I write to a Gentleman who is capable of carrying on the greatest affairs and yet can attend to the most minute, whenever called upon by friendship or charity. You will answer both by this Condescension, and will add one more obligation to the many my family have receivd from you. Mr. Warrin has been so good as to invite him to lodge at his House, his Goodness to my other Son, and this new favor I Shall never forget, it calls for my utmost Gratitude and my sincere prayer is, that it may be returned to him by the Father of the fatherless in Blessings Seventy fold. And do you think, Sir I can seperate in my heart the obligations I am under to you as the Instrument in the Hand of God in making me acquainted with such kind Relations. I canot——but shall with great Gratitude ever think my Self your obliged humble Servant
Mary Hopkinson
Dr Franklin
